COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Petty and Beales
Argued at Chesapeake, Virginia


ROBERT RANDOLPH WILLIAMS
                                                                MEMORANDUM OPINION * BY
v.      Record No. 2509-09-1                                    JUDGE RANDOLPH A. BEALES
                                                                    FEBRUARY 8, 2011
COMMONWEALTH OF VIRGINIA


                    FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                  Bonnie L. Jones, Judge

                  Kimberly Enderson Hensley, Assistant Public Defender (Office of
                  the Public Defender, on brief), for appellant.

                  Donald E. Jeffrey, III, Senior Assistant Attorney General
                  (Kenneth T. Cuccinelli, II, Attorney General, on brief), for appellee.


        Robert Randolph Williams (appellant) was convicted by the trial court of possession of

cocaine, in violation of Code § 18.2-250. On appeal, appellant argues that the trial court erred

when it denied his motion to suppress. For the following reasons, we affirm.

                                            I. BACKGROUND

        Shortly before 9:00 p.m. on the evening of March 14, 2009, Officer Clark observed that the

license plate decal displaying the month of registration for appellant’s vehicle 1 was torn in half.

Concluding that the month of registration decal was not properly displayed under Code § 46.2-613,

the officer stopped the vehicle, which appellant was driving. He was the only person in the vehicle.



        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
          At trial, appellant testified that his daughter owned the vehicle and that he was merely
driving it at the time of the traffic stop. Because actual ownership of the vehicle is not a
dispositive issue in this case, we refer to the vehicle as “appellant’s vehicle” simply for the
purpose of ease in describing the vehicle.
As a result of this traffic stop, the officer smelled marijuana in the vehicle and then discovered

cocaine on appellant’s person. 2

        At the hearing on appellant’s motion to suppress, Officer Clark testified that the decal

“appeared to be ripped in half showing only half of an A and an R.” Although the officer

acknowledged that he could determine that the torn license plate decal referred to the month of

March, he explained that he stopped the vehicle because that month of expiration was not

“clearly displayed” on the decal.

        Appellant argued that Officer Clark lacked reasonable, articulable suspicion to stop the

vehicle for a violation of Code § 46.2-613 because that statute does not specifically require a

license plate decal to be “properly” displayed. The Commonwealth argued that the officer

reasonably suspected that the license plate decal was not “displayed,” and also argued that the

traffic stop was proper because a “significant portion of [the decal] was missing.” The trial court

denied appellant’s motion to suppress, finding that Officer Clark “observed a portion of the

decal missing, which I believe gives him an articulable and reasonable suspicion of criminal

activity potentially afoot, and justifies the stop.”

                                              II. ANALYSIS

        “On appeal from a trial court’s ruling on a motion to suppress, the appellant must show

that the trial court’s decision constituted reversible error.” Ferguson v. Commonwealth, 52
Va. App. 324, 334, 663 S.E.2d 505, 509 (2008). “[W]e view the evidence in the light most

favorable to the Commonwealth, the party prevailing below.” Aldridge v. Commonwealth, 44
Va. App. 618, 638, 606 S.E.2d 539, 549 (2004). “In addition, we review the trial court’s

findings of historical fact only for ‘clear error,’ but we review de novo the trial court’s




        2
            Appellant challenges only the initial traffic stop.
                                                   -2-
application of defined legal standards to the particular facts of a case.” Watts v. Commonwealth,

38 Va. App. 206, 213, 562 S.E.2d 699, 702-03 (2002).

        If a police officer has reasonable, articulable suspicion that a person is engaging in, or is

about to engage in, criminal activity,3 the officer may detain the person to conduct a brief

investigation without violating the Fourth Amendment’s protection against unreasonable searches

and seizures. Terry v. Ohio, 392 U.S. 1, 27 (1968). “An investigative stop must be justified by a

reasonable suspicion, based upon specific and articulable facts, that criminal activity is ‘afoot.’”

Harris v. Commonwealth, 276 Va. 689, 694, 668 S.E.2d 141, 144 (2008) (quoting United States v.

Sokolow, 490 U.S. 1, 7 (1989)). “Whether reasonable suspicion exists depends on the ‘totality of

the circumstances,’ which includes ‘the content of the information possessed by police and its

degree of reliability.’” Sidney v. Commonwealth, 280 Va. 517, 523, 702 S.E.2d 124, 128 (2010)

(quoting Jackson v. Commonwealth, 267 Va. 666, 673, 594 S.E.2d 595, 598-99 (2004)).

        Here, Officer Clark testified that he stopped appellant’s vehicle for an alleged violation of

Code § 46.2-613 because he concluded that the license plate decal referring to the month of March

was not “properly” displayed. Appellant argues that Officer Clark did not have reasonable,

articulable suspicion to stop the vehicle for this purpose because he contends that Code

§ 46.2-613(1)(iii) says nothing about the “proper” display of decals. We need not address the

applicability of Code § 46.2-613(1)(iii) to this appeal, however, because Officer Clark had

reasonable, articulable suspicion to stop appellant’s vehicle under Code § 46.2-607, which concerns

license plate decals that have become “mutilated.”


        3
          Pursuant to § 46.2-113 of the Code of Virginia, it “shall be unlawful” for any person to
violate the motor vehicle statutes of Title 46.2 and “violations shall constitute traffic infractions
punishable by a fine of not more than that provided for a Class 4 misdemeanor” unless otherwise
stated. Moreover, “[f]or purposes of arrest, traffic infractions shall be treated as misdemeanors.
Except as otherwise provided by this title, the authority and duties of arresting officers shall be the
same for traffic infractions as for misdemeanors.” Code § 46.2-937.

                                                  -3-
        This Court explained in Raab v. Commonwealth, 50 Va. App. 577, 581-82, 652 S.E.2d 144,

147 (2007) (en banc):

                 “An action is ‘reasonable’ under the Fourth Amendment, regardless
                 of the individual officer’s state of mind, ‘as long as the
                 circumstances, viewed objectively, justify [the] action.’” Brigham
                 City v. Stuart, [547 U.S. 398,] 126 S. Ct. 1943, 1948, 164 L. Ed. 2d
650 (2006) (emphasis in original and citations omitted). “It is
                 important to remember that ‘we are not limited to what the stopping
                 officer says or to evidence of his subjective rationale; rather, we look
                 to the record as a whole to determine what facts were known to the
                 officer and then consider whether a reasonable officer in those
                 circumstances would have been suspicious.’” United States v.
                 Brown, 232 F.3d 589, 594 (7th Cir. 2000) (citation omitted).
                 Consequently, the “police officer conducting a stop is not required to
                 ‘precisely and individually articulate the facts that added up to
                 suspicion in his mind.’” Id. (citation omitted).

Raab, 50 Va. App. at 583 n.2, 652 S.E.2d at 148 n.2. Thus, “[a]n articulable suspicion under Terry”

need not “be specifically articulated by the officer from the witness stand.” Id. (emphasis added).

        Code § 46.2-607 provides, in pertinent part, that, “[i]f any license plate, decal, registration

card, or certificate of title is . . . mutilated . . . , the person who is entitled to the certificate shall

immediately apply for and obtain a replacement” for the mutilated item. (Emphasis added). When

interpreting Code § 46.2-607 or any other statute, this Court must “ascertain and give effect to

the intention of the legislature,” Chase v. DaimlerChrysler Corp., 266 Va. 544, 547, 587 S.E.2d
521, 522 (2003), which “is usually self-evident from the words used in the statute.” Boynton v.

Kilgore, 271 Va. 220, 227, 623 S.E.2d 922, 926 (2006).

        Here, Officer Clark testified that the license plate decal referring to the month of

registration “appeared to be ripped in half showing only half of an A and an R.” (Emphasis added).

The officer’s observation that the decal appeared to be “ripped in half” was undisputed at the

suppression hearing. Based on this circumstance, a reasonable officer certainly could have

suspected that the decal was “cut up or alter[ed] radically” and, therefore, had been mutilated.

Webster’s Third New International Dictionary 1493 (1981) (defining “mutilate”); see Raab, 50
                                                      -4-
Va. App. at 583 n.2, 652 S.E.2d at 148 n.2. Therefore, “the record demonstrates that all evidence

necessary” for the trial court to conclude there was a reasonable, articulable suspicion that the

license plate decal was mutilated actually was presented to the trial court. Banks v.

Commonwealth, 280 Va. 612, 618, 701 S.E.2d 437, 440 (2010).

        Consequently, the trial court did not err when it concluded that the traffic stop was

supported by a reasonable, articulable suspicion of criminal activity. 4 See Code §§ 46.2-113,

46.2-937.

                                          III. CONCLUSION

        Accordingly, for the foregoing reasons, we affirm appellant’s conviction for possession

of cocaine.



                                                                                             Affirmed.




        4
          The Supreme Court’s decision in Moore v. Commonwealth, 276 Va. 747, 668 S.E.2d
150 (2008), upon which appellant relies, is not controlling on the very different facts and motor
vehicle statute at issue here. In Moore, a police officer observed the inspection sticker “peeling
off of the windshield” of the vehicle Moore was driving, causing the officer to suspect that the
peeling inspection sticker did not belong to that car. Id. at 751, 668 S.E.2d at 152; see Code
§ 46.2-1173 (providing that it is unlawful to “display or cause or permit to be displayed upon any
vehicle any safety inspection sticker knowing it to be fictitious or issued for another vehicle”).
However, the Supreme Court held that the officer’s suspicion of criminal activity “was
undermined by his knowledge, prior to making the stop, that Moore was driving a rental car.”
Moore, 276 Va. at 757, 688 S.E.2d at 156. The Supreme Court explained that the offense of
displaying an improper safety inspection sticker under Code § 46.2-1173 requires guilty
knowledge, and “one who lawfully rents a car from a rental company would have little or no
reason” to participate in the commission of an offense under that statute. Id. at 758, 688 S.E.2d
at 156. Unlike in Moore, appellant’s vehicle in this case was not a rental car. Given Officer
Clark’s observation that the license plate decal “appeared to be ripped in half,” a reasonable officer
certainly could have suspected that the owner of the vehicle had not “immediately appl[ied] for and
obtain[ed] a replacement,” in violation of Code § 46.2-607. Therefore, unlike in Moore, the totality
of the circumstances here provided the officer with more than a “hunch” that a motor vehicle statute
had been violated.
                                                -5-